Appeal by defendant from a judgment of the Supreme Court, Kings County, rendered December 6, 1976, convicting him of conspiracy in the third degree and possession of untaxed cigarettes as a felony, upon a jury verdict, and imposing sentence. Judgment reversed, on the facts, and indictment dismissed. This case is remitted to the Supreme Court, Kings County, for the purpose of entering an order in its discretion pursuant to CPL 160.50. The verdict resulting in defendant’s conviction was against the weight of the evidence (see CPL 470.15, subd 5; 470.20, subd 5). Gulotta, P. J., Hopkins, Latham and Cohalan, JJ., concur.